In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
    ___________________________

         No. 02-19-00034-CR
    ___________________________

 DAVID ANTHONY ALFORD, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 97th District Court
        Montague County, Texas
    Trial Court No. 97-01-0006M-CR


   Before Gabriel, Kerr, and Pittman, JJ.
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

       On January 30, 2019, appellant David Anthony Alford filed a notice of appeal

indicating his intent to appeal from his May 13, 1998 conviction for burglary of a

habitation. On February 1, 2019, we notified Alford of our concern that we do not

have jurisdiction over this appeal because his notice of appeal was not timely filed. See

Tex. R. App. P. 26.2(a). We warned him that we would dismiss this appeal for want

of jurisdiction unless we received a response showing grounds to continue it. See Tex.

R. App. P. 44.3. Alford filed a response, but it does not show grounds for continuing

this appeal.

       Our appellate jurisdiction is triggered through a timely filed notice of appeal.

Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). If a notice of appeal is not

timely filed, we do not have jurisdiction to address the merits of the appeal and may

take no action other than dismissal. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim.

App. 1998). To be timely, a defendant must file a notice of appeal within thirty days

after the date the trial court imposes sentence. Tex. R. App. P. 26.2(a). Alford did

not do so. Thus, we have no jurisdiction over this appeal. Accordingly, we dismiss it.

See Tex. R. App. P. 43.2(f).

                                                      Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: February 28, 2019


                                           2